Exhibit 10.3





BANK 34
DEFERRED COMPENSATION AGREEMENT


This DEFERRED COMPENSATION AGREEMENT (this “Agreement”) is entered into this
30th day of July, 2020, and effective as of July 20, 2020 (the “Effective
Date”), by and between BANK 34, a federally-chartered savings and loan located
in Alamogordo, New Mexico (the “Bank”), and JAMES T. CROTTY (the “Executive”).


The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank.  This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1
“Bank Contribution” means the contribution to the Deferral Account, if any, as
set forth in Section 3.1.



1.2
“Base Salary” means the annual cash compensation relating to services performed
during any calendar year, excluding distributions from nonqualified deferred
compensation plans, bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards, and other
fees, and automobile and other allowances paid to the Executive for employment
rendered (whether or not such allowances are included in the Executive’s gross
income).  Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Executive pursuant to all qualified
or non‑qualified plans of the Bank and shall be calculated to include amounts
not otherwise included in the Executive's gross income under Code Sections 125,
402(e)(3), 402(h), or 403(b) pursuant to plans established by the Bank;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Executive.



1.3
“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive.



1.4
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.



1.5
“Board” means the Board of Directors of the Bank as from time to time
constituted.










--------------------------------------------------------------------------------



1.6
“Bonus” means the cash bonus, if any awarded to the Executive for services
performed, but excluding any amounts that are Performance-Based Compensation. 
For these purposes, the term “Bonus” shall also exclude the Retention Bonus
payable to Executive under his Employment Agreements.



1.7
“Change in Control” means a change in the ownership or effective control of the
Bank, or in the ownership of a substantial portion of the assets of the Bank, as
such change is defined in Code Section 409A and regulations thereunder.



1.8
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, including such regulations and guidance as may be
promulgated after the Effective Date of this Agreement.



1.9
“Crediting Rate” means the greater of the (i) Wall Street Journal prime rate on
the first business day of the Plan Year or (ii) five percent (5%).



1.10
“Deferrals” means the amount of Base Salary, Bonus and Performance-Based
Compensation the Executive elects to defer according to this Agreement.



1.11
“Deferral Account” means the Bank’s accounting of the accumulated Deferrals,
plus Bank Contributions, plus accrued interest.



1.12
“Deferral Election Form” means each form established from time to time by the
Plan Administrator that the Executive completes, signs and returns to the Plan
Administrator to designate the amount of Deferrals.



1.13
“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank.  Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Bank, provided that the definition of “disability” applied under such insurance
program complies with the requirements of the preceding sentence.  Upon the
request of the Plan Administrator, the Executive must submit proof to the Plan
Administrator of the Social Security Administration’s or the provider’s
determination.



1.14
“Early Retirement” means a Separation from Service occurring before Normal
Retirement Age, except a Separation from Service that occurs (i) within
twenty-four (24) months following a Change in Control or (ii) due to death,
Disability, or Termination for Cause.



1.15
“Effective Date” means July 20, 2020.









2

--------------------------------------------------------------------------------



1.16
“Normal Retirement Age” means age sixty-seven (67).



1.17
“Normal Retirement Date” means the later of the Normal Retirement Age or
Separation from Service.



1.18
“Performance-Based Compensation” means an amount earned over a period of at
least twelve (12) months that is awarded to the Executive and qualifies as
“performance-based compensation” under Code Section 409A.   For these purposes,
an amount qualifies as “performance-based compensation” under Code Section 409A
if: (i) the performance period is at least 12 months long; (ii) the Executive
performs services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date the election is made: and (iii) the election to defer performance-based
compensation is not made after such compensation has become readily
ascertainable.  For these purposes, an amount has become readily ascertainable
once it is substantially certain that the performance requirement will be met.



1.19
“Plan Administrator” means the Board or such committee or person as the Board
shall appoint.



1.20
“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.  The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.



1.21
“Separation from Service” means termination of the Executive’s employment with
the Bank for reasons other than death or Disability.  Whether a Separation from
Service has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).



1.22
“Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise.  For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”).  If the employee is a key employee during an identification period,
the employee is treated as a key employee for purposes of this Agreement during
the twelve (12) month period that begins on the first day of April following the
close of the identification period.











3

--------------------------------------------------------------------------------



1.23
“Termination for Cause” means a Separation from Service due to:



(a)
personal dishonesty;

(b)
incompetence;


(c)
willful misconduct;


(d)
breach of fiduciary duty involving personal profit;


(e)
material breach of the Bank’s Code of Ethics;


(f)
intentional failure to perform stated duties;


(g)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses), any felony conviction, any violation of law involving
moral turpitude, or any violation of a final cease-and-desist order; or


(h)
material breach by Executive of any provision of this Agreement.



Notwithstanding the foregoing, the Executive’s Termination for Cause will not
become effective unless the Bank has delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the independent
directors of the Board, at a meeting of the Board called and held for the
purpose of finding that, in the good faith opinion of the Board (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), the Executive was guilty of the conduct described above
and specifying the particulars of such conduct.


1.24
“Unforeseeable Emergency” means a severe financial hardship to the Executive
resulting from an illness or accident of the Executive, the Executive’s spouse,
the Beneficiary, or the Executive’s dependent (as defined in Section 152(a) of
the Code), loss of the Executive’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Executive.



1.25
 “Years of Participation” means the consecutive twelve (12) month period
beginning on the Effective Date of this Agreement and any twelve (12) month
anniversary thereof during the entirety of which time the Executive is a
participant in this Agreement.



Article 2
Deferral Election



2.1
Elections Generally.  The Executive may annually file a Base Salary and/or Bonus
Deferral Election Form with the Plan Administrator no later than the end of the
Plan Year preceding the Plan Year in which services leading to such Base Salary
will be performed.  Additionally, the Executive may file a Performance-Based
Compensation Deferral Election Form with the Plan Administrator, provided, the
Executive does so at least six months before the end of the performance period
and otherwise satisfies the requirements of Code Section 409A.  With respect to
Performance-Based Compensation to be earned over a single calendar year, the
Performance-Based Compensation Deferral Election may be filed no later than June
30 of the calendar year in which services leading to the Performance-Based
Compensation to be deferred will be performed, provided that the
Performance-Based Compensation is not readily ascertainable at such time.  For
Performance-Based Compensation to be earned over a period longer than one year,
the Performance-Based Compensation Deferral Election









4

--------------------------------------------------------------------------------




2.2
Initial Election.  After being notified by the Plan Administrator of becoming
eligible to participate in this Agreement, the Executive may make an initial
deferral election by delivering to the Plan Administrator a signed Deferral
Election Form and Beneficiary Designation Form within thirty (30) days of
becoming eligible.  The Deferral Election Form shall set forth the amount of
Base Salary to be deferred.  However, if the Executive was eligible to
participate in any other account balance plans sponsored by the Bank (as
referenced in Code Section 409A) prior to becoming eligible to participate in
this Agreement, the initial election to defer Base Salary under this Agreement
shall not be effective until the Plan Year following the Plan Year in which the
Executive became eligible to participate in this Agreement.




2.3
Election Changes.  The Executive may modify the amount of Deferrals annually by
filing a new Base Salary, Bonus and/or Performance-Based Compensation Deferral
Election Form with the Bank.  The modified elections shall not be effective
until the calendar year following the year in which the subsequent Base Salary
and/or Bonus Deferral Election Form is received by the Bank.  The
Performance-Based Compensation Deferral Election Form may be immediately
effective if it is received by the Bank prior to June 30, otherwise it will be
effective the calendar year following the year in which it is received by the
Bank.




2.4
Hardship.  If an Unforeseeable Emergency occurs, the Executive, by written
instructions to the Bank, may discontinue deferrals hereunder.  Any subsequent
Deferral Elections may be made only in accordance with Section 2.1 hereof.



Article 3
Bank Contribution and Deferral Account



3.1
Bank Contribution.  In addition to any Deferrals, the Bank may, at any time,
make a Bank Contribution to the Deferral Account.




3.2
Establishing and Crediting.  The Bank shall establish a Deferral Account on its
books for the Executive and shall credit to the Deferral Account the following
amounts:


(a)
The Bank Contribution;


(b)
Any Deferrals hereunder; and


(c)
Interest as follows:


(i)
On the last day of each month and immediately prior to the distribution of any
benefits, but only until commencement of benefit distributions under this
Agreement, interest shall be credited on the Deferral Account at an annual rate
equal to the Crediting Rate, compounded monthly; and


(ii)
On the last day of each month during any applicable installment period, interest
shall be credited on the unpaid Deferral Account balance at an annual rate equal
to the Crediting Rate, compounded monthly.  Prior to any event causing
distributions hereunder, the Board, in its sole discretion, may change the rate
used to calculate interest in this Section 3.2(c)(ii).




3.3
Accounting Device Only.  The Deferral Account is solely a device for measuring
amounts to be paid under this Agreement and is not a trust fund of any kind.











5

--------------------------------------------------------------------------------

Article 4
Distributions During Lifetime



4.1
Normal Retirement Benefit.  Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 4.1 in lieu of
any other benefit under this Article.





4.1.1
Amount of Benefit.  The benefit under this Section 4.1 is the Deferral Account
balance at the Normal Retirement Date, subject to Section 4.5, if applicable.





4.1.2
Distribution of Benefit.  The Bank shall distribute the benefit to the Executive
in one hundred twenty (120) monthly installments commencing on the first day of
the month following Normal Retirement Date, subject to Section 4.5, if
applicable.  If there is more than one monthly installment, the monthly
installments shall be equal to the extent possible.




4.2
Early Retirement Benefit.  If Early Retirement occurs, the Bank shall distribute
to the Executive the benefit described in this Section 4.2 in lieu of any other
benefit under this Article.



4.2.1
Amount of Benefit.  The benefit under this Section 4.2 is the Deferral Account
balance determined as of the date of Separation from Service and adjusted by the
vesting schedule set forth in Section 4.2.2.



4.2.2
Vesting Schedule.  The Executive shall at all times be one hundred percent
(100%) vested in any Deferrals.  The Executive shall vest in the Bank
Contribution and any Interest based upon the Executive’s Years of Participation
completed prior to Separation from Service as follows:



Years of Participation
Percentage Vested
1
10%
2
20%
3
35%
4
50%
5
65%
6
80%
7
100%







4.2.3
Distribution of Benefit.  The Bank shall distribute the benefit to the Executive
in one hundred twenty (120) monthly installments commencing on the first day of
the month following Separation from Service, subject to Section 4.5, if
applicable.  If there is more than one monthly installment, the monthly
installments shall be equal to the extent possible.









6

--------------------------------------------------------------------------------




4.3
Disability Benefit.  If the Executive experiences a Disability prior to the
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 4.3 in lieu of any other benefit under this Article.





4.3.1
Amount of Benefit.  The benefit under this Section 4.3 is the Deferral Account
balance determined as of the date of Disability.





4.3.2
Distribution of Benefit.  The Bank shall distribute the benefit to the Executive
in one hundred twenty (120) monthly installments commencing on the first day of
the month following Disability. If there is more than one monthly installment,
the monthly installments shall be equal to the extent possible.




4.4
Change in Control Benefit.  If a Change in Control occurs, followed within
twenty-four (24) months by Separation from Service, provided, however, that such
Separation from Service is prior to the Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 4.4 in lieu of
any other benefit under this Article.





4.4.1
Amount of Benefit.  The benefit under this Section 4.4 is the Deferral Account
balance determined as of the date of Separation from Service.





4.4.2
Distribution of Benefit.  The Bank shall distribute the benefit to the Executive
in 60 monthly installments commencing on the first day of the month following
the occurrence of a Change in Control, subject to Section 4.5, if applicable. 
If there is more than one monthly installment, the monthly installments shall be
equal to the extent possible.




4.5
Restriction on Commencement of Distributions.  Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 4.5 shall govern all distributions
hereunder.  If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service.  Rather, any distribution
which would otherwise be paid to the Executive during such period shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following Separation from Service.  All subsequent distributions
shall be paid in the manner specified.




4.6
Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Executive becomes subject to tax on the amounts deferred hereunder,
then the Bank may make a limited distribution to the Executive in a manner that
conforms to the requirements of Code section 409A.  Any such distribution will
decrease the Deferral Account balance.




4.7
Change in Form or Timing of Distributions.  For distribution of benefits under
this Article 4, the Executive and the Bank may, subject to the terms of Section
10.1, amend this Agreement to delay the timing or change the form of
distributions.  Any such amendment:









7

--------------------------------------------------------------------------------

 
(a)
may not accelerate the time or schedule of any distribution, except as provided
in Code Section 409A;

(b)
must, for benefits distributable under Sections 4.1, 4.2 and 4.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(c)
must take effect not less than twelve (12) months after the amendment is made.



Article 5
Distributions at Death



5.1
Death During Active Service.  If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 5.1.  This benefit shall be distributed in lieu of any benefit
under Article 4.





5.1.1
Amount of Benefit.  The benefit under this Section 5.1 is the Deferral Account
balance determined as of the date of the Executive’s death.





5.1.2
Distribution of Benefit.  The Bank shall distribute the benefit to the
Beneficiary in sixty (60) monthly installments commencing on the first day of
the fourth month following the Executive’s death. If there is more than one
monthly installment, the monthly installments shall be equal to the extent
possible. The Beneficiary shall be required to provide to the Bank the
Executive’s death certificate.




5.2
Death During Distribution of a Benefit.  If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

5.3
Death After Separation from Service But Before Benefit Distributions Commence. 
If the Executive is entitled to benefit distributions under this Agreement but
dies prior to the date that commencement of said benefit distributions are
scheduled to be made under this Agreement, the Bank shall distribute to the
Beneficiary the same benefits to which the Executive was entitled prior to
death, except that the benefit distributions shall be paid in the manner
specified in Section 5.1.2 and shall commence on the first day of the fourth
month following the Executive’s death.



Article 6
Beneficiaries



6.1
In General.  The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.









8

--------------------------------------------------------------------------------




6.2
Designation.  The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent.  If the Executive names someone other
than the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its
sole discretion, determine that spousal consent is required to be provided in a
form designated by the Plan Administrator, executed by the Executive’s spouse
and returned to the Plan Administrator.  The Executive's beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved.  The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures. 
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled.  The
Plan Administrator shall be entitled to rely on the last Beneficiary Designation
Form filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.




6.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.




6.4
No Beneficiary Designation.  If the Executive dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary.  If the Executive
has no surviving spouse, any benefit shall be paid to the personal
representative of the Executive's estate.




6.5
Facility of Distribution.  If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.



Article 7
General Limitations



7.1
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement in
excess of the Deferrals if the Executive’s employment with the Bank is
terminated by the Bank or an applicable regulator due to a Termination for
Cause.




7.2
Suicide or Misstatement.  No benefit in excess of the Deferrals shall be
distributed if the Executive commits suicide within two (2) years after the
Effective Date, or if an insurance company which issued a life insurance policy
covering the Executive and owned by the Bank denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason; provided, however that the Bank shall
evaluate the reason for the denial, and upon advice of legal counsel and in its
sole discretion, consider judicially challenging any denial.









9

--------------------------------------------------------------------------------




7.3
Removal.  Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement in excess of
Deferrals if the Executive is subject to a final removal or prohibition order
issued by an appropriate federal banking agency pursuant to Section 8(e) of the
Federal Deposit Insurance Act.  Notwithstanding anything herein to the contrary,
any payments made to the Executive pursuant to this Agreement, or otherwise,
shall be subject to and conditioned upon compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments and any
other regulations or guidance promulgated thereunder.



Article 8
Administration of Agreement



8.1
Plan Administrator Duties.  The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administra-tion of this Agreement and (ii) decide or resolve
any and all ques-tions, including interpretations of this Agreement, as may
arise in connection with this Agreement to the extent the exercise of such
discretion and authority does not conflict with Code Section 409A.




8.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.




8.3
Binding Effect of Decisions.  Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.




8.4
Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless the
Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.



8.5
Bank Information.  To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circum-stances of the Executive’s death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.









10

--------------------------------------------------------------------------------




8.6
Annual Statement.  The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.



Article 9
Claims and Review Procedures



9.1
Claims Procedure.  An Executive or Beneficiary (“claimant”) who has not received
benefits under this Agreement that he or she believes should be distributed
shall make a claim for such benefits as follows:





9.1.1
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the claimant.





9.1.2
Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.





9.1.3
Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial.  The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:





(a)
The specific reasons for the denial;


(b)
A reference to the specific provisions of this Agreement on which the denial is
based;


(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;


(d)
An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and


(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.




9.2
Review Procedure.  If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:









11

--------------------------------------------------------------------------------





9.2.1
Initiation – Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.





9.2.2
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.





9.2.3
Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.





9.2.4
Timing of Plan Administrator Response.  The Plan Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review.  If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.





9.2.5
Notice of Decision.  The Plan Administrator shall notify the claimant in writing
of its decision on review.  The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant.  A notification of
denial shall set forth:





(a)
The specific reasons for the denial;


(b)
A reference to the specific provisions of this Agreement on which the denial is
based;


(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and


(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



Article 10
Amendments and Termination


10.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Bank and the Executive.  However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.









12

--------------------------------------------------------------------------------



10.2
Plan Termination Generally.  This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive.  Except as provided in Section
10.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement.  Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 4 or Article 5.



10.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 10.2, if the Bank terminates this Agreement in the following
circumstances:








(a)








(b)
Within thirty (30) days before or twelve (12) months after a Change in Control,
provided that all distributions are made no later than twelve (12) months
following such termination of this Agreement and further provided that all the
Bank's arrangements which are substantially similar to this Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of such termination;
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under this Agreement are included in the Executive's
gross income in the latest of (i) the calendar year in which this Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or


(c)
Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;



the Bank may distribute the Deferral Account balance, determined as of the date
of the termination of this Agreement, to the Executive in a lump sum subject to
the above terms.


Article 11
Miscellaneous



11.1
Binding Effect.  This Agreement shall bind the Executive and the Bank and their
beneficiaries, survivors, executors, administrators and transferees.









13

--------------------------------------------------------------------------------




11.2
No Guarantee of Employment.  This Agreement is not a contract for employment. 
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank's right to discharge the Executive.  It does not
require the Executive to remain an employee nor interfere with the Executive's
right to terminate employment at any time.




11.3
Non-Transferability.  Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.




11.4
Tax Withholding and Reporting.  The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement.  The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities.  The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.




11.5
Applicable Law.  This Agreement and all rights hereunder shall be governed by
the laws of the State of New Mexico, except to the extent preempted by the laws
of the United States of America.




11.6
Unfunded Arrangement.  The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. 
The benefits represent the mere promise by the Bank to distribute such
benefits.  The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors.  Any insurance on the Executive's life or other
informal funding asset is a general asset of the Bank to which the Executive and
Beneficiary have no preferred or secured claim.




11.7
Reorganization.  The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement.  Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.




11.8
Entire Agreement.  This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof.  No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.




11.9
Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural




11.10
Alternative Action.  In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.









14

--------------------------------------------------------------------------------




11.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.




11.12
Validity.  If any provision of this Agreement shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been included herein.




11.13
Notice.  Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

BANK 34
C/O  RANDAL L. RABON, CHAIRMAN OF THE BOARD
500 10th STREET

ALAMOGORDO, NM 88310

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.



11.14
Deduction Limitation on Benefit Payments.  If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement.  The
delayed amounts shall be distributed to the Executive (or the Beneficiary in the
event of the Executive's death) at the earliest date the Bank reasonably
anticipates that the deduction of the payment of the amount will not be limited
or eliminated by application of Code Section 162(m).




11.15
Compliance with Section 409A.  This Agreement shall be interpreted and
administered consistent with Code Section 409A.





[Signature Page Follows]






15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement, effective as of the day and date set forth
above.




EXECUTIVE:
BANK:
     /s/ James T. Crotty      
 
By: /s/ Randal L. Rabon

 
JAMES T. CROTTY
Title:  Board Chairman


























16